State Street Bank and Trust Company Legal Administration 200 Clarendon Street Boston, MA 02116 March 31, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Office of Filings, Information & Consumer Service Re: SA Funds - Investment Trust SEC File Nos. 333-70423 Dear Sir or Madam: Pursuant to Rule 497(e) under the Securities Act of 1933, as amended, we are transmitting for filing via EDGAR on behalf of SA Funds – Investment Trust a supplement dated March 31, 2011 to the Statement of Additional Information dated October 28, 2010. If you have any questions, please contact me at (617) 662-1504. Sincerely, /s/ Brian Link Brian Link Vice President and Managing Counsel cc: Steven K. McGinnis, Esq. Christopher D. Stanley, Esq. R. Darrell Mounts, Esq. SA FUNDS – INVESTMENT TRUST SA U.S. Fixed Income Fund SA Global Fixed Income Fund SA U.S. Core Market Fund SA U.S. Value Fund SA U.S. Small Company Fund SA International Value Fund SA International Small Company Fund SA Emerging Markets Value Fund SA Real Estate Securities Fund Supplement dated March 31, 2011 to the Statement of Additional Information dated October 28, 2010 This Supplement updates information in the Statement of Additional Information (“SAI”) of the SA Funds – Investment Trust (“Trust”) dated October 28, 2010. You may obtain a copy of the Prospectus or SAI free of charge, upon request, by calling the toll-free number 1-800-366-7266 or on the Internet at http://sa-funds.net. At a regular meeting of the Board of Trustees of the Trust held on March 3, 2011, Trust management presented an update concerning the ongoing planning for Steven K. McGinnis' previously announced retirement. Subsequently,at a special telephonic meeting of the Board of Trustees of the Trustheld on March 28, 2011, the Board accepted the resignation ofMr. McGinnisas Vice President, Chief Legal Officer, Chief Compliance Officer and Anti-Money Laundering Compliance Officer of the Trust, effective March 30, 2011, and appointed Christopher D. Stanley as Vice President, Chief Legal Officer, Anti-Money Laundering Compliance Officer and Chief Compliance Officer of the Trust effective March 30, 2011. In the section entitled “Management of the Trust,” in the Officers of the Trust table beginning on page 19, the reference to Steven K. McGinnis and information relating to Mr. McGinnis is removed and replaced with the following: Position(s) Held Name, with Trust and Address(1) Length of Principal Occupation(s) and Year of Birth Time Served (2) During Past 5 Years Christopher D.
